Case 17-12560-K.]C Doc 3403 Filed 02/14/19 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
Chapter li
WOODBRIDGE GROUP {)F COMPANIES
LLC, et al."
Case No. 17~12560 (KJC)
Debtors. : (Re: D.I. 2213)
l\/IEl't/IORAI\JDUl\/I2

BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE

Before the Court is the objection to claims filed by the Woodbridge Group of Companies,
LLC (coilectively, the “Debtors”) to claim numbers 9407 and 9423 filed pro-se by Alan Bri]l
(“Briil”) on behalf of ERC I, LLC (“ERC”), and claim numbers 9424 and 9425 filed by Briil on
behalf of himself The Debtors seek disallowance and expungement of the ERC/Brill claims on
the basis of res judicata in light of prior decisions rendered in Indiana state court iitigation, not on
substantive grounds.3 The Debtors contend that Brill’s claims are the same as the previously
litigated ERC ciaims and are barred by res judicata I agree. Accordingly, the Objection to Proofs

of Claim is sustained

 

l Due to the large number of debtors in these cases, which are jointly administered for procedural purposes,
a complete list of the Debtors, the last four digits oi" their federal tax identification numbers, and their
addresses are not provided herein. A complete list of such information may be obtained on the website of
the Debtors’ noticing and claims agent at wmv.gardencitygroup.com/cases/WGC or through the court
docket D,I. 45.

2 This Memorandum constitutes the findings of fact and conciusions of law required by Fed. R. Bankr. P.
7'052. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157. This is a core
proceeding pursuant to 28 U.S.C. §§ 157(b)(l), (b)(Z)(A) and (b)(Z)(B).

3 See D.I. 22]3; Hearing Tr. 8/21/2018, p. 33:22~25, 34:1-3. “...what the debtor has said here is We’re
objecting to the claims not on substantive grounds, not on the merits of the claim, but on the procedural
grounds that, number one, the issue has been decided and, number tWo, the Rooker Feldrnan bar argument
So, it’s (sic) as a matter of res judicata, number one, and then as a matter of federal doctrine on the other.”

 

Case 17-12560-K.]C Doc 3403 Filed 02/14/19 Page 2 of 6

BACKGROUND

The parties were engaged in extensive Indiana state court litigation In 2014, the Debtors’
affiliate, Whiteacre Funding, LLC (“Whiteacre”)“ commenced a foreclosure action on the Woolen
l\/Iill Building, owned by ERC. While ERC did not challenge the default under the note, the debt
owed or the validity of loan documents, it raised a number of affirmative defenses including
equitable estoppel, constructive fraud and unclean hands against Whiteacre, Debtor Woodbridge
Mortgage Investment Fund 2, LLC (“Fund 2”),5 and non-debtor Riverdale Funding, LLC
(“Riverdale”).6 The Indiana trial court entered judgment in favor of the Debtors’ parties and against
ERC on all claims and defenses The Indiana Court of Appeals affirmed7 The Indiana Supreme
Court denied petition transfer.g

On December 4, 2017, the Debtors commenced voluntary cases under chapter ll of the
Bankruptcy Code.9 On June 19, 2018, Brill filed the ERC/Brill Claims. The four claims relate the
same information, and each asserts a $3,000,000 general unsecured claim against the Debtors’
entities Each claim notes -accurateiy- that the ERC/Brill claims are “similar” and filed
“concurrently” and describes the basis of the claim as “reai estate stolen in fraudulent financing

scam, plus legal fees/lost income/e:){penses/deterioration.”'0 The claims make no mention of the

 

4 Whiteacre is one of 306 limited liability companies affiliated with Woodbridge. Whiteacre is the entity
that holds distressed mortgages Whiteacre was assigned the Woolen l\/lill mortgage on March 27, 2014.
The mortgage foreclosure action was assigned Case Number 82D03-l404-MF-01437 in Vanderburgh
Superior Court.

5 Fund 2 was the initial secured lender, later assigning the mortgage to Whiteacre. Hcaring Tr. 8/21/20}8,
p. 21:2-4.

6 Riverdale is an affiliate of Debtors, tasked with loan origination.

l ERC I, LLC v. Whifeaci-'e Fzmding, LLC, 86 N.E.3d 227 (lnd. Ct. App. May 4, 2017).

8 ERC I LLC v. Whi!eacre Fzmdz`ng LLC, 89 N.E.3d 406 (lnd. Aug. lS, 2017). ln Indiana, petition transfer
is the equivalent of denying certiorari.

9 The Debtor and 278 of its affiliates commenced cases on this date. An additional 27 affiliates of the Debtor
commenced voluntary cases under chapter ll of the Bankruptcy code on February 9, 2018, l\/larch 9, 20 i 8,
l\/larch 23, 2018, and March 27, 2018.

w See D.I. 2300 {hereinafter, “Brili Response”]. In his response Briil stated, “The claims are not claims in
four separate amounts but are essentially the same single claim brought by Alan Brili against all of the

2

 

Case 17-12560-K.]C Doc 3403 Filed 02/14/19 Page 3 of 6

extensive Indiana litigation or that the issues were the subject of final decisions in Indiana. At a
hearing on the matter, Brill withdrew claim numbers 9407 and 9423 filed on behalf of ERC, but
stated that he Wished to move forward with his personal claims.1l Brill stated that while ERC
litigated the claims in Indiana, he did not litigate these claims on his own behalf and thus his claims
should be allowed in this case.12 The Debtors objected to Brill’s personal claims due to their
duplicity and the doctrine of res judicata "l` his Court concludes that the Brill/ERC claims are
essentially the same.
DISCUSSI()N

Section 502(a) of the Bankruptcy Code provides that a “claim or interest, proof of which
is filed under section 50l of this title, is deemed allowed, unless a party in interest...0bjects.”13
When a proof of claim is based on a cause of action that would be barred by res judicata, that claim
is unenforceable and should be disallowedm “The preclusive effect of a judgment is defined by
claim preclusion and issue preclusion, which are collectively referred to as ‘res judicata.”’15 “The

preclusive effect of a state court judgment in a subsequent federal lawsuit is determined by the

Full Faith and Credit Statute.”"5 The statute requires federal courts to look to state law to examine

 

Woodbridge Debtors and the controlling human parties, but these being brought identifying the most visible
entities and parties now to be most directly involved.” Ia’. at 4.

11 Hearing Tr. 8/21/'20]8, p. 20:3~5. “Okay. So, are you withdrawing claims number 9407 and 9423 which
were filed on behalf of ERC? Yes.” ld. at 19:12-l4. “But l wish my claims to continue_really the claim
that l am going to pursue is my personal claim against Fund II.”

12 Hearing Tr. 8/2l/2018, p. 29:23-25, 23:1-2. “There’s some prcof, evidence that comes out of the
Whiteacre (sic), but l’m not bringing the case against Whiteacre. I’in bringing the case.. .on behalf of the
damages to me personally brought on me by Fund II and other paities.”

13 ll U.S.C. § 502(a).

14 See 111 re Resi`deiitial Capi'ml, LLC, 2016 Banl<i: LEXIS 3130 (Bankr. S.D.N.Y. Aug. 25, 20l6) (Proof
of claim based on wrongful foreclosure action was disallowed due to preclusion by previous state court
final judgment).

15 Taylor v. Si‘irrgell, 553 U.S. 880, 892 (2008).

16 Secretary Um'!edSmIes Depm‘fnieiil ofLabor v. Kwasny, 853 F.3d 87 (3d Cir. 20l 7) (citing Mefropo[itan
Edisoii Co. v. Pei-iiisylvani'a Publi`c Utih`ly Coiiiiiii`ssioii, 767 F.3d 335, 350 (3d Cir_ 2014)).

3

 

Case 17-12560-K.]C Doc 3403 Filed 02/14/19 Page 4 of 6

the preclusive effect of a previous judgment.‘7 Accordingly, this Court looks to Indiana state law
to determine Whether res judicata applies in this case.

F our requirements must be satisfied for a claim to be precluded under the doctrine of res
judicata:

l) the former judgment must have been rendered by a court of competent
jurisdiction,

2) the former judgment must have been rendered on its inerits,

3) the matter now in issue was, or could have been, determined in the prior
action, and

4) the controversy adjudicated in the former action must have been between
parties to the present suit or their privies.18

First, it is undisputed that the judgment was rendered by a court of competent jurisdiction
The foreclosure action was brought in the jurisdiction where the real property was located, which
was proper. Second, the judgment was rendered on the merits. Tlie trial court presented findings
based on facts, and those findings of facts and conclusions of law were affirmed on appeal Third,
the matter in issue was, or could have been, determined in the prior state court action The ERC
claims were litigated in state court Brill did not assert claims on his own behalf in state court but
chose instead to litigate those issues through ERC. Although assigned different claim numbers,
the ERC/Brill claims are the same; and thus, the claims filed in bankruptcy court are the same as
those previously litigated in Iiidiaria state court.

Here, the issue of true contention is that ofprivity. This prong requires that the controversy
adjudicated in a former action must have been between parties to the present suit or their privies.l9

The term privity describes interests that connect persons so that one might not be party to an action

 

17 Kwasny, 853 F.3d at 94 (citing Marrese v. Am. Acaci'. ofOi'tliopaedic Sw'geoiis, 470 U.S. 373. 380-81
(1985)).

18 Mai'.sh v. Pafei'riilfy Och)dgei'S by Rodgers, 659 N.E.Zd l7l (lnd. Ct. App.l995).

19 Id.

 

Case 17-12560-K.]C Doc 3403 Filed 02/14/19 Page 5 of 6

but still be bound by it.20 An entity need not control a prior action for privity to exist.ZI For the
purpose of res judicata, the court looks beyond the nominal parties and treats those whose interests
are involved as the real parties.22 Brill is undoubtedly in privity with ERC. Brill is the chief
executive of ERC.23 Brill participated in the lndiana state court litigation on behalf of ERC and
testified at length throughout the proceedings24 Brill acted on behalf of ERC in executing the loan
documents with Riverdale.” While Brill states that he does not have voting control of ERC, it is
clear that he has practical control and, further, that he considers himself able to act with authority
on behalf of ERC in the pre-petition loan proceedings and throughout the state court litigation, as
well as in this bankruptcy case.26 For these reasons, Brill is in privity with ERC.27

Brill has had his day in court.

[THIS SPACE lNTENTIONALLY LEFT BLANK]

 

20 Id. (citing fn re Nye's Esi‘ate, 299 N.E.2d 854, 869 (lnd. Ct. App. l973)).

2§ Becker v. Stm.‘e, 992 N.E.2d 697 (Ind. 20l3) (citing Mr'cro Voie Gen. Corp v. Ind, Election Coiii)ii ’n, 924
N.E_ad isa, 196 (ind_ Ct. App. 2010)).

22 Id.

23 Hearing Tr. 8/21/2018, p. 28:4. “l was appointed chief executive....” See Brill Response. Bl‘ill States,
“Brill owns and controls ERC, l, LLC (“ERC”) through other of his investment companies and operates it
through other of his management companies.”

24 See e.g., Trial Court Decision Findings of Fact ii 2-4, 13, 32, 56, 65, 133.

25 Id. atli 100~108.

25 l“learing Tr. 8/2l/2018, p. 2814-19. Brill stated, “...My voting control, so to speak, is only one tenth of
one percent.”

27 lndeed, Brill implicitly recognized this when he filed nearly identical proofs of claim on behalf of ERC
and himself individually

Case 17-12560-K.]C Doc 3403 Filed 02/14/19 Page 6 of 6

CONCLUSION
Accordingly, and for the foregoing reasons, the Court will sustain the Debtors’ Objection
to Proofs of Claim. Proofs of Claim numbers 9424 and 9425 will be disallowed and expunged An

appropriate Order follows.

BY THE COURT:

DATED: February 14, 2019

gil/vel `?'\ fir/cora

r<Evr J. cAthY
UNIT r) sTArss_ Ai\ir<aiirfc count

